  8:20-cv-00208-LSC-CRZ Doc # 5 Filed: 06/08/20 Page 1 of 2 - Page ID # 26



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JEREMY BARNHILL,

                  Plaintiff,                              8:20CV208

     vs.
                                                            ORDER
BOSSELMAN PUMP AND PANTRY,
INC.,

                  Defendant.


       Plaintiff has filed an application to proceed with this litigation without
 prepaying fees or costs. (Filing No. 3). The information contained in Plaintiff's
 affidavit demonstrates that Plaintiff is eligible to proceed in forma pauperis.


       IT IS ORDERED:

       1.      Plaintiff's application, (Filing No. 3) is granted, and the complaint
 shall be filed without payment of fees.

        2.      The Clerk of Court shall send a copy of this Memorandum and
 Order together with one summons form and one USM-285 form(s) to
 Plaintiff's attorney of record for service of process on Defendant.

       3.      If Plaintiff is not requesting service by United States Marshal,
 Plaintiff's attorney of record shall, as soon as possible, complete the
 summons form(s) and return them to the Clerk of the court to be issued. The
 issued summon(s) will then be returned to Plaintiff's attorney of record for
 service on Defendant(s).

        4       If Plaintiff is requesting service by the United States Marshal,
 Plaintiff's attorney of record shall, as soon as possible, complete the USM-285
 form(s) and the summons form(s) and return them to the Clerk of the court.
 The Clerk of the court will sign the summons form(s), to be forwarded with a
 copy of Plaintiff’s Complaint to the U.S. Marshal for service of process. The
 8:20-cv-00208-LSC-CRZ Doc # 5 Filed: 06/08/20 Page 2 of 2 - Page ID # 27



Clerk of the court will copy the Complaint; Plaintiff’s counsel need not do so.
The Marshal shall serve the summons and the Complaint without payment of
costs or fees.

       5. This order is entered without prejudice to the court later entering an
order taxing costs in this case. No one, including any plaintiff, is relieved by
this order from the obligation to pay or to reimburse taxable costs after this
action is over.

    Dated this 8th day of June, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
